United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                _____________

                                No. 98-2594EM
                                _____________

Carrie M. Coleman,                     *
                                       *
                    Appellant,         *
                                       *
       v.                              *
                                       *
Hazelwood School District; Larry S.    * Appeal from the United States
Humphries, Superintendent, Hazelwood * District Court for the Eastern
School District; Gwendolyn L.          * District of Missouri.
Gerhardt, President; Ann Gibbons; Pat *
McEvoy, Secretary; August A. Busch, *          [UNPUBLISHED]
Jr., Treasurer; Joseph E. Donahue,     *
Director; James T. Henke, Director;    *
Maria I. Thompson,                     *
                                       *
                    Appellees.         *
                                 _____________

                         Submitted: February 10, 1999
                             Filed: February 18, 1999
                              _____________

Before BOWMAN, Chief Judge, and FAGG and HANSEN, Circuit Judges.
                            _____________

PER CURIAM.

      Carrie M. Coleman appeals the district court's adverse grant of summary
judgment on res judicata grounds in this employment discrimination action. We
review the district court's ruling under settled standards. Having considered the
record in the context of the parties' arguments, we conclude that no error of law
appears in the district court's decision. Because our review involves the application
of well-established principles of law in a fact-intensive case and the parties' briefs
show they are thoroughly familiar with the issues before the court, we believe an
extensive discussion would serve no useful precedential purpose. We thus affirm the
district court without further discussion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-